THE THIRTEENTH COURT OF APPEALS

                                    13-19-00584-CV


                                  Dean Edward Barrera
                                          v.
                                     Ruby Venus


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                         Trial Cause No. 2018-DCL-06103-I


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Dean Edward Barrera.

      We further order this decision certified below for observance.

December 20, 2019